Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2001

Quick v. National Lab.Rel. Board
Precedential or Non-Precedential:

Docket 99-4043




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Quick v. National Lab.Rel. Board" (2001). 2001 Decisions. Paper 61.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/61


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed March 27, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 99-4043/00-3032

PATRICK QUICK,

       Petitioner No. 99-4043

v.

NATIONAL LABOR RELATIONS BOARD,

       Respondent

GRAPHIC COMMUNICATIONS
INTERNATIONAL UNION LOCAL 735-S,

       Intervenor
(See Clerk Order dated 2/18/00)

NATIONAL LABOR RELATIONS BOARD,

       Petitioner No. 00-3032

v.

GRAPHIC COMMUNICATIONS
INTERNATIONAL UNION LOCAL 735-S,

       Respondent

PATRICK QUICK,

       Intervenor
(See Clerk Order dated 2/18/00)

Application for Enforcement of a Final
Order of the National Labor Relations Boar d
and a Petition for Review of an Order and
Decision of the National Labor Relations Boar d
(Case No. 4-CB-7981)
Argued: July 13, 2000

Before: SCIRICA and McKEE, Circuit Judges,
and ACKERMAN, District Judge.*

(Opinion Filed: March 27, 2001)

       LEONARD R. PAGE, ESQ.
       General Counsel
       LINDA SHER, ESQ.
       Associate General Counsel
       AILEEN A. ARMSTRONG, ESQ.
       Deputy Associate General Counsel
       DAVID A. FLEISCHER, ESQ.
        (Argued)
       Senior Attorney
       FREDERICK C. HAVARD, ESQ.
       National Labor Relations Board
       1099 14th Street, N.W.
       Washington, D.C. 20570
Petitioner in No. 00-3032
Respondent in No. 99-4043

       IRA H. WEINSTOCK, ESQ.
       JOSEPH P. MILCOFF, ESQ. (Argued)
       Ira H. Weinstock, P. C.
       800 North Second Street
       Harrisburg, PA 17102
Attorneys for Graphic
Communications
International Union Local 735-S
Respondent in No. 00-3032
Intervenor Respondent in
No. 99-4043
_________________________________________________________________

*The Honorable Harold A. Ackerman, Senior United States District
Judge for the United States District Court for the District of New Jersey,
sitting by designation.
                                2
       W. JAMES YOUNG, ESQ. (Argued)
       National Right to Work Legal
       Defense Foundation, Inc.
       8001 Braddock Road, Suite 600
       Springfield, VA 22160
       Attorney for Patrick Quick,
       Petitioner in 99-4043
       Intervenor in 00-3032

OPINION OF THE COURT

McKEE, Circuit Judge.

We are asked to decide if a "union security clause" in a
collective bargaining agreement r equired an employee in a
purported "union shop" to continue paying any union dues
after he resigned from the union. If we determine that the
obligation to pay dues ceased, we must then decide if the
employee has standing to seek review of an or der of the
National Labor Relations Board ("NLRB") denying attorney's
fees for defending against the labor union's state court
action to recover "delinquent" dues under the
circumstances here. As a subset of that inquiry we will
discuss whether the National Labor Relations Act ("NLRA")
authorizes the NLRB to award attorney's fees to a non-
profit corporation that provided fr ee legal services to the
employee.

For the reasons that follow, we hold that the disputed
clause allows employees to stop paying all union dues upon
resignation from the union. We also hold that the employee
has no standing to challenge the NLRB's refusal to award
attorney's fees in connection with the union's state court
action because the employee incurred neither personal
expense nor personal liability in defending against that
suit. Inasmuch as the employee has no standing to contest
the Board's denial of an award of attor ney's fees, we will
dismiss the employee's petition for review, and grant the
Board's petition for enforcement.

                               3
I. BACKGROUND

The Graphic Communications International Union Local
No. 735-S (the "Union") is the exclusive bar gaining
representative for all full-time and r egular part-time
production and maintenance employees at the Quebecor
Printing Inc. facility in Hazleton, Pennsylvania (the
"Company"). Section 2.2 of the relevant collective
bargaining agreement between the Union and the Company
(the "CBA") contained what is commonly r eferred to as a
"union security clause"1 pr oviding as follows:

       It is agreed that new employees shall be r equired as a
       condition of continued employment to apply for
       membership in the Union upon completion of the [90-
       day] probationary period or on the ef fective date of the
       Agreement, whichever is later.

Section 2.4 of the CBA contained a dues checkof f
authorizing the employer to withhold the amount of an
employee's dues from his/her paycheck. Section 2.4 also
stated that the dues checkoff authorization was irrevocable
for a period of one year or until the expiration of the CBA,
whichever was earlier, and that any timely r evocation would
be effective 10 days after the Company r eceived written
notice of it.

Patrick Quick had been president of the Union while
working for another employer in the 1960's. He was hired
by NADCO, the Company's predecessor, as a general helper
_________________________________________________________________

1. The National Right to Work Legal Defense Foundation, Inc., the non-
profit organization that provided the free legal services to the employee
here, does not agree that S 2.2 is a"union-security clause." Rather, it
describes that provision as a "forced-unionism provision." See
Foundation's Br. as Intervenor in No. 00-3032, at 4.

The Foundation describes itself as a "charitable organization that
provides free legal aid to individual employees suffering from abuses of
compulsory unionism arrangements." Foundation's Br. in No. 99-4043,
at 11. We do not attempt to resolve this rhetorical (and ideological)
dispute. We will, however, refer to the provision as a "union security
clause" because that is generally how courts describe provisions in
collective bargaining units that purport to r equire union affiliation as
a
condition of employment. See Marquez v. Screen Actors Guild, 525 U.S.
33 (1998).

                               4
in August of 1993. A collective bargaining agr eement
between NADCO and the Union contained a union security
clause identical to S 2.2 above. Quick joined the union and
signed a checkoff authorization form when he was hired by
NADCO. In 1995, the Company purchased NADCO and the
CBA was ratified including SS 2.2 and 2.4.

On August 23, 1996, Quick prepared and signed two
letters. The first referred to a speech given at the Harvard
School of Business concerning the importance of human
assets in a business. It also contained his own thoughts
about how a union should treat its members. Quick
concluded that letter with: "Therefor e due to the fact that
the above does not seem to be the purpose of this Union,
I therefore submit the following r esignation." The second
letter began: "I, Patrick D. Quick, do her eby resign" from
the Union. It then listed his reasons and ended with: "I
HEREBY RESIGN." Quick gave the documents to a
Company employee named Charlie Allen. Allen was not an
agent of the Union, but he accepted the letters and said
that he would give them to the chief shop stewar d. Quick
also gave copies of the letters to Jack Butler , the
Company's Director of Human Resources. The company
continued to deduct the full amount of union dues fr om
Quick's paycheck after he delivered these letters.

In March, 1997, Quick sent a letter to Thomas Obzut, the
Union's treasurer-secretary. That letter stated:

       As a non-member of [the Union] working in the
       [Company's] bargaining unit, I am being forced to have
       deducted from my pay an amount equivalent to the full
       member dues. To the extent that I may be r equired to
       pay anything to [the Union] I do not want to pay more
       than is legally required. Specifically, I do not want to
       pay if at all the "financial core" minimum2 required to
_________________________________________________________________

2. As we will discuss later, under S 8(a)(3) of the NLRA, 29 U.S.C.
S 158(a)(3), a union security clause can not r equire full union
membership as a condition of employment. Patter n Makers' League of
North America, AFL-CIO v. NLRB, 473 U.S. 95, 106 (1985). Rather,
"[u]nder S 8(a)(3), the only aspect of union membership that can be
required pursuant to a union shop agr eement is the payment of dues."
Id. at 106 n.16. Consequently, "[m]embership as a condition of

                               5
       support the Union's administration [of the CBA]. Please
       advise me in writing 1) what the "financial cor e"
       minimum amount is which the Union contents (sic) I
       am required to pay, and 2) the basis for the Union's
       calculation in that regard.

The Union received that letter on March 11, 1997. On
March 24, Obzut responded with a letter in which he
informed Quick that the "financial cor e" amount was
83.53% of full union dues. That letter further stated that
Quick would receive a rebate of 16.47% every January as
long as he remained a member of the Union. However, the
full amount of union dues continued to be deducted from
Quick's pay.

On April 13, Quick sent the Union a letter r equesting
financial justification for the Union's calculations of the
percentage of dues owed by "financial cor e" members and
objecting to paying full dues subject to an annual r ebate.
On May 19, 1997, Obzut sent Quick a letter that began:
"This is to advise you that I have received your letter stating
your wish to become a non-member of the Union. Y ou
further explained your wish to become a financial core
member of the Union." The letter then argued the
advantages of full union membership, and concluded,"if I
do not hear from you again, I will assume that your
resignation is effective as of May 1, . .. . You must notify
me in writing if you wish to become a Beck objector as well
. . . ."3 At this point, the Union regarded Quick as a
_________________________________________________________________

employment is whittled down to its financial cor e." NLRB v. General
Motors Corp., 373 U.S. 734, 742 (1963)(inter nal citations omitted). An
employee who does not want to be a full union member is called a
"financial core" member. See Id. A financial core member is a " `member'
of the union only in the most limited sense," and"is not subject to union
discipline." Id. at 106 n.16. For example, we have held that a union
cannot impose disciplinary fines on bargaining unit members who
crossed a picket line and returned to work after notifying the union of
their desire to change their status from full union members to financial
core members. NLRB v. Local 54, Hotel Employees & Restaurant
Employees International Union, ALF-CIO, 887 F.2d 28 (3d Cir. 1989).

3. In Communications Workers of America v. Beck, 487 U.S. 735, 744
(1988), the Court held that S 8(a)(3) of the NLRA does not require

                                6
financial core member effective May 1, 1997, and began
deducting financial core dues from Quick's paycheck as of
that date.

On June 2, Quick sent another letter to the Union in
which he asserted that he had previously r esigned from
membership in the Union, that the requir ement that he
continue to pay any dues violated the NLRA, and that the
requirement was not justified under the CBA. That letter
ended: "Effective (10) days from now I revoke my dues
checkoff form I previously may have signed several years
earlier." The Union received this letter on June 6 and the all
dues deductions from Quick's paycheck ceased about ten
days later.

On June 10, Obzut acknowledged receipt of Quick's June
2nd letter, but said that Quick, as past pr esident of the
Union, knew that Pennsylvania was not a "right-to-work"
state and that if he wished to continue to work for the
Company, he would have to pay union dues pursuant to
the CBA. However, Obzut followed up with yet another
letter dated July 23, in which Obzut acknowledged Quick's
right to discontinue Quick's dues checkoff. However, that
letter continued:

       Let me inform you that as long as you ar e a member
       of [the Union] you are obligated to pay Union dues. . . .
_________________________________________________________________

financial core members "to support union activities beyond those
germane to collective bargaining, contract administration and grievance
adjustment." The Court concluded that S 8(a)(3) only authorizes a union
to exact those dues "necessary to perfor ming the duties of an exclusive
representative of the employees in dealing with the employer on labor-
management issues." Id. at 762-63 (citation and internal quotations
omitted). Consequently, financial core members "may request that their
dues and fees be reduced by the percentage of funds allocated by the
union to nonrepresentational activities," Thomas v. NLRB, 213 F.3d 651,
654 (D.C. Cir. 2000), including such activities as lobbying and political
campaigning. Id. Employees who request such a reduction in union fees
are known as "Beck objectors." Id. Beck objectors have a right to
challenge the union's calculation of the reduced dues, Penrod v. NLRB,
203 F.3d 41, 44 (D.C. Cir. 2000), by r equiring the union to justify the
percentage deducted. Id. Despite Obzut's letter to the contrary, there
does not appear to be any difference between a Beck objector and
financial core membership.

                                7
       I suggest that you contact me within ten days after
       receiving this notice as that (sic) we can discuss how
       you are going to pay your dues. Let me also advise you
       that you are now in arrears for thr ee weeks in June
       and three weeks in July.4

Quick responded with another letter of his own in which he
said:

       Your letter of July 23, totally misses the point of my
       letter to you of June, 1997. I am not requir ed to pay
       money to a union in order to work at [the Company]
       not by checkoff, not otherwise. This is my right under
       federal law. Similarly, you also incorrectly state "that
       as long as you are a member of [the Union] you are
       obligated to pay Union dues." But I am not a member
       of [the Union]: as you well know, I have long since
       resigned my membership in [the Union]. Therefore,
       your statement that I am "in arrears" is also wrong.

On August 11, Obzut sent Quick a letter that r ead:

       I have just received your letter stating that Federal Law
       forgives you, your requirement to pay Union Dues. I
       strongly suggest that you check the law again. Federal
       Law mandates that as long as you work in a Union
       shop you must pay Dues.

       If I do not hear from you concerning your Dues (you
       are now in arrears) I will take Legal action against you
       for the collection of your Union Dues.

       I am giving you ten days from the date of this notice to
       contact me so that we can rectify this matter .
_________________________________________________________________

4. There is some ambiguity as to whether the company ceased all
deductions in June, or merely began deducting"core" dues. However, it
appears that all deductions of dues ceased in mid June and thereafter
the Union pursued the 85% portion that it maintained represented
Quick's financial core obligation under the CBA. See the Union's Br. in
opposition to the Petition for Enforcement at 9, and Quick's Br. as
Intervenor at 10.

We need not resolve this ambiguity with precision however, as we hold
that the Union was not entitled even to "cor e payments" under this CBA
after Quick resigned.

                                8
On September 8, Obzut sent Quick one final letter . In it,
he told Quick that Quick was then in arrears for 13 weeks
of financial core dues ($63.18), and Obzut r eiterated that
he would take legal action to collect that amount on behalf
of the Union. Shortly thereafter, the Union filed a lawsuit in
state court seeking payment of the alleged arr earages. The
Union claimed that Quick then owed dues from the second
week of June through the first week of September. The
Company's attorney assisted Quick in successfully
removing the state suit to federal district court. Thereafter,
Quick filed a charge with the NLRB and the NLRB
subsequently issued a complaint charging that the Union
had violated S 8(b)(1)(A) of the NLRA, 29 U.S.C. S 158(b)(1)(A),5
by threatening Quick with legal action to coer ce payment of
dues as a condition of employment, and by filing a lawsuit
to collect the dues that Quick purportedly owed. 6 The
_________________________________________________________________

5. Section 8(b)(1)(A) of the NLRA provides:

         (b) Unfair labor practices by labor organization

         It shall be an unfair labor practice for a labor or ganization or
its
         agents--

         (1) to restrain or coerce (A) employees in the exercise of the
rights
       guaranteed in section 157 of this title: Provided, That this
paragraph
       shall not impair the right of a labor organization to prescribe its
own
       rules with respect to the acquisition or r etention of membership
       therein;. . . .

29 U.S.C. S 158(b)(1)(A). Section 157 gives the employees the following
rights:

         Employees shall have the right to self-organization, to form, join,
or
         assist labor organizations, to bargain collectively through
         representatives of their own choosing, and to engage in other
         concerted activities for the purpose of collective bargaining or
other
         mutual aid or protection, and shall also have the right to refrain
         from any or all of such activities except to the extent that such
right
         may be affected by an agreement r equiring membership in a labor
         organization as a condition of employment as authorized in section
         158(a)(3) of this title.

29 U.S.C. S 157.
6. As noted earlier, the Company's attor ney helped Quick remove the
Union's state court action to federal district court. In the district
court,

                               9
complaint also alleged that the Union unlawfully r etained
dues deducted from Quick's wages. After a hearing, the
administrative law judge agreed that the Union had violated
the Act, and the judge recommended that the Union be
ordered to cease and desist that unlawful conduct and take
affirmative action to remedy it. The NLRB adopted the ALJ's
conclusions, affirmed the ALJ's decision, and adopted his
recommended order.

II. THE NLRB'S DECISION AND ORDER

The NLRB agreed that Quick had effectively resigned
from the Union in his March letter . It also agreed that S 2.2
of the CBA did not require employees to continue paying
any union dues after resigning from membership in the
Union. Accordingly, the NLRB ruled that the Union had
committed an unfair labor practice under S 8(b)(1)(A) of the
NLRA, by continuing to accept dues deducted fr om Quick's
wages after his resignation up to mid June, and by
threatening to sue and by actually suing to collect
"delinquent" dues.

The NLRB ordered the Union to cease and desist the
unlawful conduct, and from similarly restraining or
coercing employees in the exercise of their statutory rights.
It also ordered the Union to make Quick whole for all dues
deducted from his wages beginning April 10, 1997 when his
resignation became effective; to dismiss the lawsuit for the
collection of union dues to the extent that it had not
_________________________________________________________________

the Company's counsel filed motions to dismiss for lack of subject
matter jurisdiction pursuant to Fed. R. Civ. P . 12(b)(1), and for failure
to
state a claim upon which relief may be granted pursuant to Fed. R. Civ.
P. 12(b)(6). However, counsel for the Company withdrew his entry of
appearance shortly before Quick's reply to the Union's Opposition to the
Motions was due. The Company's attorney was understandably
concerned about the propriety of the Company defending Quick against
the Union. Immediately after the Company's attor ney withdrew his
appearance, the Foundation entered its appearance for Quick. The
Foundation represents, without contradiction from the Union, that the
district court dismissed the Union's action to collect dues for lack of
subject matter jurisdiction. Foundation's Br . on Behalf of Quick as
Petitioner in No. 99-4043, at 10-11.

                               10
already been finally dismissed or withdrawn; to give
employees appropriate notice of the Boar d's determination;
and to reimburse Quick for any expenses incurr ed in
defending the lawsuit. However, the NLRB r efused to order
the Union to pay attorney's fees to Quick's counsel.

Quick filed a petition for review of the NLRB's order
insofar as it denied his request for attor ney's fees (No. 99-
4043) and the NLRB filed an application for enfor cement.
(No. 00-3032). The Union intervened in Quick's petition for
review and Quick intervened in the NLRB's petition for
enforcement.

III. STANDARD OF REVIEW

The NLRB's factual findings are conclusive if supported
by substantial evidence on the record as a whole. See
S 10(e) of the NLRA, 29 U.S.C. S 160(e). A reviewing court
"may [not] displace the NLRB's choice between two fairly
conflicting views, even though the court would justifiably
have made a different choice had the matter been before it
de novo." Universal Camera Corp. v. NLRB , 340 U.S. 474,
488 (1951). The NLRB's factual findings regar ding the
intent of the parties to the collective bargaining agreement
are entitled to the same deference as any other factual
findings. IBEW Local 1395 v. NLRB, 797 F .2d 1027, 1030
(D.C. Cir. 1986). However, the NLRB's legal interpretation of
a collective bargaining agreement is not entitled to judicial
deference. Litton Financial Printing Division v. NLRB, 501
U.S. 190, 202 (1991).

Familiar principles of judicial deference to an
administrative agency apply to the NLRB's interpr etation of
the NLRA. See Holly Farms Corp. v. NLRB , 517 U.S. 392,
398-99 (1996). Therefore, the NLRB's construction of the
NLRA will be upheld if it is "reasonably defensible." Ford
Motor Co. v. NLRB, 441 U.S. 488, 497 (1979). 7
_________________________________________________________________

7. If "Congress had directly spoken to the precise question at issue,"
then
"the [reviewing] court as well as the[administrative] agency, must give
effect to the unambiguously expressed intent of Congress." Chevron USA,
Inc. v. Natural Resources Defense Council, 467 U.S. 837, 942-43 (1984).
However, "if the statute is silent or ambiguous with respect to a specific
issue, . . . a court may not substitute its own construction of a
statutory
provision for a reasonable interpretation made by . . . an agency." Id. at
843-44.

                               11
IV. DISCUSSION

The petitions pending before us raise thr ee separate and
largely interdependent issues. We must first decide whether
substantial evidence supports the NLRB's finding that the
Union committed an unfair labor practice by accepting and
retaining dues deducted from Quick's wages and by
threatening to sue, then suing, to collect dues arrearages
after Quick resigned from the Union. Quick's challenge to
the NLRB's refusal to grant him attorney's fees for
defending against the Union's action requir es us to decide
if he is "aggrieved" by the NLRB's order within the meaning
of S 10(f) of the Act. In answering that question, we will
discuss whether the NLRA authorizes the awar d of
attorney's fees of the non-profit corporation that provided
free legal services to Quick.

A. The NLRB's findings that the Union violated
S 8(b)(1)(A).

Section 8(b)(1)(A) of the NLRA, makes it an unfair labor
practice for a labor union to "restrain or coerce employees"
in the exercise of rights guaranteed underS 7 of the Act, 29
U.S.C. S 157. Section 7 guarantees all employees the right
to "self-organization, to form, join or assist labor
organizations, to bargain collectively through
representatives of their own choosing, and to engage in
other concerted activities for the purpose of collective
bargaining or other mutual aid or protection." However, S 7
also provides that employees "have the right to refrain from
any or all of such activities except to the extent that such
right may be affected by an agreement r equiring
membership in a labor organization as a condition of
employment as authorized" in S 8(a)(3) of the NLRA.

Earlier, we stated that the NLRB ruled thatS 2.2 of the
CBA (the purported union security clause) "does not require
that employees continue to pay dues to [the Union], as a
condition of employment, after they have applied for
membership but thereafter have resigned fr om
membership." NLRB's Decision and Order , at 4.
Consequently the NLRB held that the Union committed an
unfair labor practice by continuing to accept dues that had

                               12
been deducted from Quick's pay after his r esignation from
the Union, and by attempting to collect dues that it claimed
Quick owed despite his resignation.

Although the Union does not dispute Quick's right to
resign,8 it contends thatS 2.2 of the CBA required him to at
least pay that percentage of dues that would constitute core
financial payments.9 Thus, ar gues the Union, because
Quick was required to meet his financial core obligation, it
did not commit an unfair labor practice under S 8(b)(1)(A)
by continuing to collect his dues or attempting to collect
arrearages.

Our resolution of this dispute turns on the scope of
S 8(a)(3) of the NLRA, 29 U.S.C. S 158(a)(3). "Section 8(a)(3)
makes it an unfair labor practice for an employer to
"encourage or discourage membership" in a labor union "by
discrimination in regard to hire or tenure of employment or
any term or condition of employment." However, this
prohibition has two specific exceptions that allow an
employer and Union to enter into a collective bar gaining
agreement that conditions employment upon union
affiliation. With certain exceptions not r elevant to our
discussion, the NLRA limits the prohibition against
encouraging or discouraging union membership as follows:
"nothing in this subchapter, . . . shall preclude an employer
from making an agreement with a labor or ganization . . . to
require as a condition of employment membership therein.
. . .". 29 U.S.C. S 158(a)(3).

       Both the structure and purpose of S 8(a)(3) are best
       understood in light of the statute's historical origins.
       Prior to the enactment of the Taft-Hartley Act of 1947,
       S 8(a)(3) of the Wagner Act of 1935 (NLRA) permitted
       majority unions to negotiate "closed shop" agr eements
       requiring employers to hire only persons who were
       already union members. By 1947, such agr eements
       had come under increasing attack, and after extensive
_________________________________________________________________

8. Section 8(a)(1)(A) prohibits union r estrictions on a member's right to
resign. Pattern Makers' League of North America, AFL-CIO v. NLRB, 473
U.S. 95, 104-114 (1985).

9. See n.2 supra and the discussion that follows in this section of the
discussion.

                               13
       hearings Congress determined that the closed shop
       and the abuses associated with it "create[d] too great a
       barrier to free employment to be longer tolerated." The
       1947 Congress was equally concerned, however, that
       without such agreements, many employees would r eap
       the benefits that unions negotiated on their behalf
       without in any way contributing financial support to
       those efforts. As Senator Taft, one of the authors of the
       1947 legislation, explained, "the argument . . . against
       abolishing the closed shop . . . is that if ther e is not a
       closed shop those not in the union will get a fr ee ride,
       that the union does the work, gets the wages raised,
       then the man who does not pay dues rides along fr eely
       without any expense to himself." Thus, the T aft-Hartley
       Act was "intended to accomplish twin purposes. On the
       one hand, the most serious abuses of compulsory
       unionism were eliminated by abolishing the closed
       shop. On the other hand, Congress r ecognized that in
       the absence of a union-security provision`many
       employees sharing the benefits of what unions ar e able
       to accomplish by collective bargaining will r efuse to pay
       their share of the cost.' "

Communications Workers of America v. Beck , 487 U.S. 735,
747-49 (1988)(footnote and citations omitted)(emphasis
added). Thus, "Congress recognized the validity of unions'
concern about `free riders,' i. e., employees who receive the
benefits of union representation but ar e unwilling to
contribute their share of financial support to such union. .
. ." Radio Officers Union of Commer cial Telegraphers Union,
AFL v. NLRB, 347 U.S. 17, 41 (1954). Congr ess enacted
S 8(a)(3), in part, to "promote stability by eliminating `free
riders." NLRB v. General Motors Corp., 373 U.S. 734,
741(1963). Consequently, "[a]s far as federal law was
concerned, all employees could be requir ed to pay their
way." Id.

The provisos of "S 8(a)(3) allow[ ] employers to enter into
agreements requiring all the employees in a given
bargaining unit to become members 30 days after being
hired as long as such membership is available to all
workers on a nondiscriminatory basis, but . . . pr ohibit[ ]
the mandatory discharge of an employee who is expelled

                               14
from the union for any reason other than his or her failure
to pay initiation fees or dues." Communications Workers of
America v. Beck, 487 U.S. at 749.

In other words, S 8(a)(3) permits the establishment of
what has come to be known as a "union shop."
International Association of Machinists & Aer ospace Workers
v. NLRB, 133 F.3d 1012, 1014 (7th Cir .), cert. denied sub
nom., Strang v. NLRB, 525 U.S. 813 (1998). Section 8(a)(3)
is the statutory authorization for "union security clauses,"
which establish and maintain a union shop. Mar quez v.
Screen Actors Guild, Inc., 525 U.S. 33, 37 (1998)(citation
omitted).

Although S 8(a)(3) allows the parties to a collective
bargaining agreement to requir e union "membership" as a
condition of employment, it does not define the nature of
the "membership" that can be requir ed. However, in NLRB
v. General Motors Corp., 373 U.S. at 742, the Court held
that membership "insofar as it has significance to
employment rights, may . . . be conditioned only upon
payment of fees and dues." Consequently, " `[m]embership'
as a condition of employment is whittled down to its
financial core." Id. Thus, underS 8(a)(3), while the
employees in a union shop are not requir ed to become full
union "members", they are requir ed to pay union dues and
initiation fees. Marquez v. Screen Actors Guild, 525 U.S. at
37 ("[A]n employee can satisfy the membership condition
merely by paying to the union an amount equal to the
union's initiation fees and dues.").10 Under S 8(a)(3) unions
are allowed to collect and expend funds of nonmember
objectors in union shops only to the extent that such funds
are used for collective bargaining, contract administration,
and grievance adjustment activities. Beck, 487 U.S. at 745.
Employees in the bargaining unit who ar e not union
members, and who object to the use of their dues for
purposes other than negotiating and administering a
collective bargaining agreement, ar e therefore entitled to a
proportional reduction in the amount of dues charged. Id.
at 762-763; see also Association of Machinists & Aerospace
Workers, 133 F.3d at 1015.
_________________________________________________________________

10. These employees are known as "financial core" members. See also
n.3 supra.

                               15
Essentially then, "membership," as that ter m is used in
S 8(a)(3) is a "term of art; [and] the words and phrasing of
the section . . . encompass the rights . . . announced in
General Motors and Beck." Mar quez, 525 U.S. at 46. In
addition, because an employee can be dischar ged from
employment in a union shop for failing to meet theS 8(a)(3)
"membership" requirement, see , Radio Officers Union of
Commercial Telegraphers Union, AFL v. NLRB, 347 U.S. at
41,11 the union is to"notify workers that they may satisfy
their membership requirement by paying fees to support
the union's representational activities, and it must enforce
the clause in conformity with this notification." Marquez,
525 U.S. at 43. With this background in mind, we will
begin our inquiry into the issues raised by the Petition for
Review and the Petition for Enforcement her e.

In holding that Quick was not obligated to pay dues
pursuant to S 2.2 of the CBA after he r esigned from the
Union, the NLRB affirmed the ALJ's r easoning as follows:

       In ascertaining the obligations of employees under[a
       union security clause], the NLRB looks only to the
       express language of the agreed on contractual
       provision. Because the penalty for employees who fail
       to pay dues under a lawful union-security pr ovision
       may be discharge, this rule serves the valid purpose of
       assuring that employees may determine their
       obligation and avoid the penalty of discharge without
       fear that there are unwritten qualifications added to
       the express contractual provisions. . . .

        [T]he instant union-security clause . . . clearly
       requires only that employees "apply for membership" in
       the [Union] upon completion of the employees'
       probationary period. It does not requir e that employees
       maintain membership in, or pay dues to, [the Union] as
       a condition of employment. It fails to give notice to
       employees of any obligation that would restrict their
       right to resign from [the Union] and cease paying dues.
_________________________________________________________________

11. Wherein the Court stated: "Thus an employer can discharge an
employee for nonmembership in a union if the employer has entered a
union security contract valid under the Act with such union, and if the
other requirements of the proviso ar e met."

                               16
       [We] conclude that the contractual language in this
       case does not require that employees continue to pay
       dues to [the Union], as a condition of employment,
       after they have applied for membership but ther eafter
       have resigned from membership.

NLRBs' Decision and Order, at 3-4. Although we do not owe
the NLRB's interpretation of the CBA defer ence, Litton
Financial Printing Division, 501 U.S. at 202, we conclude
that the NLRB correctly affirmed the ALJ's interpretation of
the union security clause here.

As the NLRB correctly noted, the unambiguous text of
S 2.2 only requires new employees to apply for membership
in the union upon completion of their probationary period.
It requires only that, and nothing mor e. It does not contain
any language that would even suggest that an employee
must maintain his/her membership in the Union and pay
dues to the Union as a condition of continued employment
with the Company. Thus, this CBA is quite dif ferent from
the one we interpreted in NLRB v. T elevision and Radio
Broadcast Studio Employees Local 804, 315 F.2d 398, 401
(3d Cir. 1963). There, the collective bargaining agreement
stated: "The [Employer] agrees to maintain a Union Shop,
requiring that all employees (. . .) shall become members of
the Union and all future employees must become members
of the Union within thirty (30) days after employment, and
that all employees will continue their membership in the
Union during the term of this agreement . . .". (emphasis
added).

Despite the obvious differences between the agreement
here and the one exemplified by Studio Employees Local
804 (or perhaps because of them) the Union argues that the
NLRB's interpretation of S 2.2 is too literal. The Union
insists that the narrowness of the NLRB's interpretation
both ignores and undermines much of the congressional
purpose for enacting S 8(a)(3).

As noted earlier, Congress was concer ned that some
employees would get a free ride on the back of the union's
representational efforts if employees could refuse to pay
their share of the cost of the union's r epresentational
activities. Beck, 487 U.S. at 749. Thus,S 8(a)(3) was

                                17
enacted, in part, to promote labor stability by eliminating
"free riders." General Motors, 373 U.S. at 742-3. The Union
attempts to rewrite the CBA by parlaying this congressional
concern into language that simply does not exist in S 2.2,
and by emphasizing that the NLRB's interpretation of that
clause has allowed Quick (and others in the bar gaining
unit) to become a "free rider."

On the surface, the Board's interpr etation allowing "free
riders" appears to undermine the car efully crafted statutory
scheme of the Act as well as the policy considerations
embodied in S 8(a)(3). However, Congr ess never intended
S 8(a)(3) to function as a blanket prohibition of "free riders."
Rather, S 8(a)(3) simply authorizes unions and employers to
create a union shop and thereby agr ee that there will not
be any "free riders" under a given collective bargaining
agreement. See General Motors, 373 U.S. at 741 ("As far as
federal law was concerned, all employees could be required
to pay their way.")(emphasis added).

Quick is permitted to become a "free rider" because of the
draftsmanship of S 2.2 not because the NLRB erroneously
interpreted that clause or ignored the underpinnings of
S 8(a)(3). After all, we must also remember that one of the
NLRA's "fundamental policies is freedom of contract." H. K.
Porter Co. v. NLRB, 397 U.S. 99, 108 (1970). The NLRB
"oversee[s] and referee[s] the process of collective
bargaining, leaving the results of the contest to the
bargaining strengths of the parties." Id. The NLRB thus
supervises the procedure of private bar gaining "without any
official compulsion over the actual terms of the contract."
Id. Inasmuch as S 8(a)(3) does not demand the elimination
of "free riders," the NLRB, as the r eferee of the collective
bargaining process, cannot read language eliminating "free
riders" into a collective bargaining agr eement where the
parties' own bargain omitted it.

Moreover, the Union's insistence that it was entitled to
deduct Quick's core financial obligation following his
resignation completely misses the point. An employee's core
financial obligation can be deducted under a pr operly
drafted union security clause because such a clause
conditions employment upon union membership, i.e., union
financial support. Since S 2.2 imposes no such obligation,

                               18
the Union could not create it by the unilateral act of
deducting prorated representational and administrative
costs from Quick's pay following his resignation from the
Union.

The Union insists that this result ignor es the Supreme
Court's decision in Marquez v. Scr een Actors Guild, Inc. We
disagree. There, the Screen Actors Guild ("SAG") - a labor
organization that represents per formers in the
entertainment industry - had a collective bar gaining
agreement with Lakeside Productions pursuant to which
SAG was the exclusive bargaining agent for per formers
hired by Lakeside. The agreement contained a union
security clause providing that any perfor mer hired must be
a "member of the Union in good standing." Id. at 38. The
agreement also "[t]rack[ed] the language of S 8(a)(3)," id., in
stating:

       The foregoing [section], requiring as a condition of
       employment membership in the Union, shall not apply
       until on or after the thirtieth day following the
       beginning of such employment or the effective date of
       this Agreement, whichever is the later; the Union and
       the Producers interpret this sentence to mean that
       membership in the Union cannot be requir ed of any
       performer by a Producer as a condition of employment
       until thirty (30) days after his first employment as a
       performer in the motion picture industry . . . . The
       Producer shall not be held to have violated this
       paragraph if it employs a performer who is not a
       member of the Union in good standing . . . if the
       Producer has reasonable grounds for believing that
       membership in the Union was denied to such
       performer or such performer's membership in the
       Union was terminated for reasons other than the
       failure of the performer to tender the periodic dues and
       the initiation fee uniformly requir ed as a condition of
       acquiring or retaining membership in the Union . . . .

Id. at 38-39 (emphasis added). Marquez, a part-time actress
who had previously worked in the industry for more than
30 days, successfully auditioned for a one-line r ole in a
television series produced by Lakeside. However , she was
denied the part because she had not paid SAG's r equired

                               19
fees before beginning work. She sued SAG in federal court
alleging that SAG had breached its duty of fair
representation12 by, inter alia, negotiating and enforcing a
union security clause which required membership and the
payment of full dues and fees even though that r equirement
could not legally be enforced under General Motors and
Beck. She also contended that the CBA should have
contained additional language informing her of her rights
under General Motors and Beck and telling her that she was
not required to join SAG, but was only r equired to pay for
SAG's representational activities.

The Court held that SAG had not breached its duty of
fair representation. The Court agr eed that: "[i]f a union
negotiates a union security clause, it must notify workers
that they may satisfy the membership requir ement by
paying fees to support the union's repr esentational
activities, and it must enforce the clause in conformity with
this notification." The Court nonetheless held that a union
does not breach its duty of fair repr esentation "by
negotiating a union security clause that uses the statutory
language without expressly explaining, in the agreement,
the refinements introduced by. . . General Motors and
Beck." Id. at 43-44. The Court r easoned that:

       by tracking the statutory language [of S 8(a)(3)] [SAG]
       incorporate[d] all of the refinements that have become
       associated with that language. When we interpr eted
       S 8(a)(3) in General Motors and Beck, we held that the
       section, fairly read, included the rights that we found.
       To the extent that these interpretations are not obvious,
       the relevant provisions of S 8(a)(3) have become terms of
       art; the words and phrasing of the section now
_________________________________________________________________

12. "When a labor organization has been selected as the exclusive
representative of the employees in the bar gaining unit, it has a duty,
implied from its status under S 9(a) of the NLRA as the exclusive
representative of the employees in the unit, to represent all members
fairly." Marquez, at 44. When a plaintiff challenges an action that is
arguably subject to S 7 or S 8 of the NLRA, that challenge is within the
exclusive jurisdiction of the NLRB. Id. at 49. However, when a plaintiff
"alleges a breach of the duty of fair r epresentation, [the] claim is
cognizable in the first instance in federal court." Id.

                               20
       encompass the rights that we announced in General
       Motors and Beck.

Id. at 46 (emphasis added). In other wor ds, the "statutory
language [of S 8(a)(3)], which . . . incorporates all of the
refinements associated with the language, is a shorthand
description of workers' legal rights." Id. at 47(emphasis
added). Accordingly, there was no need for SAG "to spell
out all the intricacies of every term used in a contract." Id.

The Union insists that Marquez fills in the gaps in its
collective bargaining agreement with the Company, and
that Quick was therefore at least obligated to make
financial core payments under Mar quez. Consequently,
argues the Union, the NLRB's finding that Quick had no
obligation to pay any dues after his resignation from the
Union was error.

However, the clause at issue in Mar quez, allowed core
financial fees to be deducted from Mar quez's salary because
of its explicit terms requiring union membership. The Court
had previously defined the nature of the membership that
could be required to include only cor e financial support of
the union. Accordingly, a collective bar gaining agreement
requiring membership in the Union was all that was needed
to mandate "core" financial support. Section 2.2 of the CBA
neither tracks the language of S 8(a)(3) nor r equires
employees to maintain union membership. As we have
already explained, it only requires that workers apply for
membership in the Union as a condition of employment.
Therefore, we can not agree that the NLRB's interpretation
of S 2.2 ignored the holding in Mar quez. Rather, the NLRB's
reasoning is consistent with the analysis and holding in
Marquez.

The Union concedes that the union security clause here
is "somewhat ambiguous in that it does not specifically
outline the obligations of bargaining unit members once
they have joined the Union as required by the clause."
Union's Br. as Respondent in Application for Enforcement
(No. 00-3032), at 23. However, the Union, ar gues that "past
practice" included requiring all bar gaining unit members to
make, at a minimum, financial core payments to the Union.
Id. at 23-24. Therefore, ar gues the Union, the NLRB should

                               21
have honored the parties' interpretation of the CBA as
evidenced by their "past practice." Id. at 24. In other words,
the Union contends that extrinsic evidence in the form of
testimony regarding the alleged "past practice," would
establish that all employees in the bargaining unit knew
that they were at least required to make financial core
payments to the Union, and that that obligation was part of
S 2.2 of the CBA.

However, the Union does not even begin to discuss the
standards for introducing extrinsic evidence to interpret a
written contract.13 Moreover , it does not appear that there
is any real evidence of "past practice" in this record. At
most, there is evidence here of what one bargaining unit
member, Quick, was told by a member of management, on
one occasion. The Union cites to testimony that the
Company's Human Resource Manager told Quick that he
could become a financial core member. The Union then
argues that Quick responded by saying that he intended to
do so. See Union's Br. as Respondent in Application for
Enforcement (No. 00-3032), at 25. This is not evidence of
"past practice." As a general principle, past practice is
admissible to interpret a contract: "Wher e an agreement
involves repeated occasions for perfor mance by either party
with knowledge of the nature of the per formance and
opportunity for objection to it by the other , any course of
performance accepted or acquiesced in without objection is
given great weight in the interpretation of the agreement."
Restatement (Second) of Contracts S 202(4). However, the
rule allowing evidence of past practice "does not apply to an
action on a single occasion." Id. cmt. g.

Moreover, extrinsic evidence of "past practice" could be
admitted, if at all, only to resolve an ambiguity in the CBA.
In U.A.W. Local 1697 v. Skinner Engine Company, 188 F.3d
130 (3rd Cir. 1999, we stated:

       Although extrinsic evidence is admissible to show that
       a written contract which looks clear is actually
       ambiguous, perhaps because the parties wer e using
       words in a special sense, . . . there must be either
_________________________________________________________________

13. See generally Mellon Bank, N. A. v. Aetna Business Credit, Inc., 619
F.2d 1001, 1009-13 (3d Cir. 1980).

                               22
       contractual language on which to hang the label of
       ambiguous or some yawning void . . . that cries out for
       an implied term. Extrinsic evidence should not be used
       to add terms to a contract that is plausibly complete
       without them.

Id. at 146 (internal quotation and citations omitted). Here,
the NLRB correctly affirmed the ALJ's conclusion that there
was nothing ambiguous about the clause in question.
Section 2.2 contains no "void," nor does it cry out for us to
contradict its text by implying a term.

We disagree with the Union's purported concession that
the union security clause here is "somewhat ambiguous
. . . ." Rather, we agree with the Board's conclusion that the
clause unambiguously requires employees to"apply" for,
but not maintain, union membership. To be sur e, the
clause is probably poorly drafted and incomplete, but poor
draftsmanship does not necessarily result in an ambiguity.
Here, it simply results in a clause that can not reasonably
be read as the Union suggests.

Admittedly, the NLRB's interpretation would r esult in an
absurdity from the Union's standpoint because all
employees could resign from Union membership and no
longer be required to pay any dues at all after submitting
the required application. Thus, the clause as interpreted
does not guarantee the existence of the union shop that the
Union apparently bargained for. However, the Union
negotiated this clause with the Company, and that is the
bargain it struck. Perhaps the Union agreed to this
language because it assumed it could retain new members.
It may also be as we surmise above, that the language is
simply the result of poor drafting. However , it is not for us
to say. It is not for this court to interpret the language in
a manner that rewrites the CBA. Inasmuch asS 2.2 is plain
on its face, we are bound by this interpr etation.

The Union also suggests that S 2.4 - the checkoff of union
dues authorization - requires that an employee who resigns
from union membership nonetheless continue to pay dues
for the period of the irrevocability defined in the checkoff.
However, that argument is without merit. A checkoff
authorization is a partial assignment of futur e wages to the

                               23
union and is generally valid only if union membership is
required as a condition of employment. IBEW Local 2088,
302 N.L.R.B. 322, 328-329 (1991). Once the employee r esigns
from the union, the assignment is no longer valid, absent
explicit language to the contrary. Id. This CBA contains no
contrary language.

The Union also argues that the NLRB's interpr etation of
S 2.2 would result in discrimination in violation of S 8(a)(3).
See Union's Br. as Respondent in Application for
Enforcement (No. 00-3032), at 31-33. The Union claims the
checkoff authorization requires payment of union dues for
one year after joining the Union. Thus, argues the Union,
under the NLRB's interpretation, bargaining unit members
who have not been with the Company for one year must
pay dues, while bargaining unit members, like Quick, who
have been with the Company in excess of one year can
resign and not pay dues. In the Union's view, new
employees are required to support the union, while more
senior workers are not, and the Union ar gues that this
amounts to illegal discrimination against new workers.14 We
are not persuaded. Since the checkoff authorization is valid
only if union membership is required by the union security
clause, it is the union security clause that establishes a
union shop, not a dues checkoff. Inasmuch asS 2.2 permits
an employee to resign from the union after applying for
membership, there can be no new worker vs. older worker
discrimination because anyone can resign fr om
membership after the probationary period is over.

For all of the above reasons, we find thatS 2.2 of the CBA
does not require Company employees to continue paying
any union dues as a condition of employment after they
resign from membership in the Union. Since Quick was not
required to make any payments to the Union following his
resignation, the Union's attempts to collect"arrearages"
was a violation of S 8(b)(1)(A), see Pr ofessional Assoc. of Golf
_________________________________________________________________

14. According to the Union, this scenario"requires the employer to
`discriminat[e] in regard to[a] term or condition of employment to
encourage membership in [the Union]' in dir ect violation of Section
8(a)(3) of the Act." Union's Br. as Respondent in Application for
Enforcement (No. 00-3032), at 33.

                               24
Officials, 317 N.L.R.B. 774, 778-79 (1995),15 and the Board
did not err in enjoining that lawsuit based upon the suit's
unlawful objective. See Bill Johnson's Restaurants, Inc. v.
NLRB, 461 U.S. 731, 737-38 n.5 (1983).

One matter remains before concluding our discussion of
the Board's interpretation of S 2.2. The Union argues that
there is no evidence to support a finding that Quick
resigned prior to June 2, 1997. The Union insists that the
NLRB's finding that the Union violated S 8(b)(1)(A) was
therefore erroneous because the Union reduced Quick's
dues to the financial core obligation r etroactive to May 1,
1997. This argument appears to proceed as follows: Obzut
acknowledged that Quick no longer wanted to be a member
of the Union and told Quick that he assumed Quick's
resignation would be effective as of May 1, 1997 in his May
19, 1997, letter to Quick. Quick responded by sending
Obzut a letter on June 2, 1997 telling Obzut that he had
previously resigned from membership in the Union and
protesting the continued deduction of dues fr om his pay.
The Union insists that Quick's June 2, 1997 letter was the
first time that Quick ever indicated to the Union that he
wanted to resign.16 Consequently, the Union accepted
Quick's June 2, 1997 "resignation" r etroactively to May 1,
1997. However, the Union says that because it only sought
to collect arrearages of full union dues prior to May 1,
1997, and financial core payments after that date, it could
not have violated S 8(b)(1)(A) because it was entitled to
collect both types of dues at the respective times. Union's
Br. as Respondent in Application for Enfor cement (No. 00-
3032), at 41-42.17 However, the record supports the Board's
_________________________________________________________________

15. The CBA in Prof. Assoc. of Golf Officials did not contain a union
security clause, and the Board held that a lawsuit to collect dues in the
absence of a union security clause was a violation of S 8(b)(1)(A). Here,
of course, there is a purported union security clause. However, since
that clause does not require union membership, the Union can not
extract dues after resignation from the Union, and its attempts to do so
violate S 8(b)(1)(A) under the reasoning of Prof. Assoc. of Golf
Officials.
16. The letter that Quick prepared on August 23, 1996 were not
delivered to agents of the Union, and the r ecord therefore does not
establish any notice to the Union based on those letters.

17. The Union argues: "[b]ecause the Union sought only to recover
arrearages of the full union dues prior to Mr . Quick's resignation, which

                               25
findings as to the date of Quick's resignation, and we do
not believe that the Union's view of the facts is totally
accurate. Our review of the record establishes that dues
deductions from Quick's pay were not stopped until about
10 days after Quick's June 2 letter. The Company deducted
dues from Quick's pay at least until June 16, 1997.
Consequently, there were no arrearages prior to May 1,
1997. Moreover, the Union's state court complaint
corroborates this. In that complaint the Union clearly
alleges: "Mr. Quick refuses to pay union dues in the
amount of $63.18 dating back to the second week of June
until present." App. at 17 (emphasis added). The "present"
was September 30, 1997, the date the complaint wasfiled.
The Union was not entitled to any amount of dues after
Quick resigned.

The Union's challenge to the Board's findings also ignores
Quick's March, 1997 letter. That letter began: "[a]s a non-
member of [the Union] working in the [Company's]
bargaining unit, I am being forced to have deducted from
my pay an amount equivalent to full member dues."
Though that letter does not explicitly state: "I resign[ ]," it
did not have to. "An employee may communicate his
resignation from membership in any feasible way and no
particular form is required so long as he clearly indicates
that he no longer wishes to remain a member ." Distillery
Workers Local 80, 235 N.L.R.B. 1264, 1265 (1978). Moreover,
even assuming arguendo that the numer ous letters
exchanged between Quick and Obzut could have led the
Union to believe that Quick had not resigned as of March,
1997, a reviewing court "may [not] displace the NLRB's
choice between two fairly conflicting views, even though the
court would justifiably have made a differ ent choice had the
matter been before it de novo," Universal Camera Corp. v.
NLRB, 340 U.S. 474, 488 (1951). Thus, the Boar d's finding
that Quick resigned in March of 1997 is supported by
substantial evidence and, the Union's contention that the
_________________________________________________________________

the Union retroactively accepted as of May 1, 1997 -- even though Mr.
Quick had not, as of that date, expressed a clear intent to resign, and
financial core payments after that resignation, the Union's actions were
per se lawful under Beck."

                                26
effective date of resignation is June 2, 1997, must be
rejected.

B. Involvement of the Company's Attorney.

The Union also contends that the Company violated
S 8(a)(1) of the Act, 29 U.S.C. S 158(a)(1), by providing
Quick with counsel in an effort "to invalidate a union
security provision legally recognized by past practice
between the parties in a collective bargaining relationship."
Union's Br. as Respondent in Application for Enforcement
(No. 00-3032), at 27. Section 8(a)(1) makes it an unfair
labor practice for an employer "to interfer e with, restrain, or
coerce employees in the exercise of their rights guaranteed"
in S 7 of the Act. The Union appears to be ar guing that the
Company wanted to invalidate the union security clause
and therefore instigated Quick's r esignation and refusal to
pay dues then supplied him with an attorney, Semler, to
fight against the Union's efforts to collect.18 The Union
further alleges that Semler obtained the law fir m of Rosenn,
Jenkins and Greenwald, to represent Quick. Finally, the
Union claims that Semler prepared the unfair labor practice
charge that Quick filed with the NLRB. The Union believes
that all of this "Company-provided legal advice has been
directed at terminating Mr. Quick's obligation to the Union
and invalidating the union security clause fr eely agreed
upon between the Union and [the Company]." Id. at 30.

However, the Union's attack upon the Company and its
involvement with Quick is beyond the scope of our r eview.
Although the Union did file a charge alleging that the
Company committed an unfair labor practice by pr oviding
Quick with counsel, the General Counsel refused to issue a
complaint on that charge. The General Counsel's exercise of
discretion in refusing to issue a complaint is not subject to
judicial review. NLRB v. Food & Commer cial Workers Local
23, 484 U.S. 112, 122-23 (1987). Accordingly, we could
only consider an allegation of the Company's unlawful
_________________________________________________________________

18. Steven R. Semler was the Company's lawyer and he helped Quick
draft a response to the Union's notice that Quick was in arrears for past
financial core obligations. Semler also filed the notice of removal when
the Union sued Quick in state court.

                               27
conduct if that conduct arguably constituted a defense to
the charge against the Union. See Chicago Tribune Co., 304
N.L.R.B. 259, 260 (1991). The NLRB found that the
Company's conduct was not a defense to the Union's
unlawful conduct. See NLRB's Decision and Or der at 4.

Moreover, the Board affir med the ALJ's conclusion "that
there is no credible evidence to support[the Union's]
assertion that [the Company], through Quick, attempted to
invalidate the union-security provision. . . . The record
clearly shows that Quick's desire to resign from
membership preceded any assistance from the [Company]
and was not caused by such assistance" That finding is
supported by the record. Quick first indicated his intention
to resign from the Union in August of 1996, and the NLRB
found that his resignation was effective as of March, 1997.
Quick received no legal assistance from the Company's
attorney until July of 1997.

In its Decision and Order, the Boar d ordered the Union
to reimburse Quick for any personal expenses he actually
incurred in defending against the Union's lawsuit to collect
his alleged arrearages after it concluded that the Union had
engaged in unfair labor practices. Board's Decision and
Order, at 1 n.2. However, Quick testified at the Board
hearing that he did not incur any such expenses in
defending against the Union's lawsuit. App. at 168-69.
Moreover, both Semler and the Foundation agreed to
represent him free of charge. 19 Nonetheless, Quick filed a
petition for review in which he alleges that the NLRB erred
by not awarding attorney's fees and costs to the Foundation
for representing him in the Union's suit to collect $63.18 in
arrearages.

Section 10(f) of the NLRA provides in r elevant part:

       Any person aggrieved by a final order of the NLRB
       granting or denying in whole or in part the r elief
_________________________________________________________________

19. Semler waived any claim for his fees and costs. The Foundation
admits that it has no fee arrangement with Quick and that it represented
him for free. It also admits that Quick has not incurred any expenses in
his defense of the Union's' lawsuit. Foundation's Br . on Behalf of Quick
on Petition for Review (No. 99-4043), at 11 n.2.

                                28
       sought may obtain a review of such order in any
       United States court of appeals in the circuit wherein
       the unfair labor practice in question was alleged to
       have been engaged in or wherein such person r esides
       or transacts business.

Although S 10(f) does not define "aggrieved," courts have
held that one must suffer "an adverse ef fect in fact," to be
"aggrieved" under the NLRA. Retail Clerks Union 1059 v.
NLRB, 348 F.2d 369, 370 (D.C. Cir . 1965). See also Sierra
Club v. Morton, 405 U.S. 727, 733 (1972) (persons are
"aggrieved" within the meaning of the Administrative
Procedure Act, 5 U.S.C. S 702, only if the agency action
causes them "injury in fact."). 29 U.S.C.S 160(f). Not
surprisingly, because Quick admitted that he incurr ed no
personal expenses in defending the Union's lawsuit and
because the Board's order assures him full reimbursement
for any such expenses in any event, the Boar d argues that
Quick has no standing to seek review of thefinal order
denying fees because he is not "aggrieved" within the
meaning of S 10(f) of the NLRA. We agr ee.

Since Quick incurred no personal expenses in defending
against the Union's lawsuit and since the Foundation
volunteered to represent him at no charge, we are hard-
pressed to understand how Quick can now maintain that
he suffered an "adverse effect in fact" by the NLRB's refusal
to order the Union to pay him for legal expenses he never
incurred and for which he has no personal liability. The
NLRB expressly ordered the Union to r eimburse Quick for
any expenses he did incur in defending himself against the
Union's lawsuit, and he is therefore assur ed full
reimbursement for whatever personal obligations he may
have incurred. Accordingly, the NLRB's or der precludes
Quick from suffering any "injury in fact." Therefore, we
conclude that Quick is not an "aggrieved" person under
S 10(f) of the Act, and has no standing to seek review of the
NLRB's order denying his request for attor ney's fees.

We realize that at least one court has concluded that
although S 10(f) requires "an adverse effect in fact," it does
not "require an injury cognizable at law or equity." Oil,
Chemical & Atomic Workers Local Union No. 6-418, AFL-CIO
v. NLRB, 694 F.2d 1289, 1294 (D.C. Cir . 1982) (citation

                               29
omitted). Under that view, "[a]s long as a charging party20
gets less than he requested, he is treated as a person
aggrieved under section 10(f)." Id. (citation omitted).
However, we do not take this to mean that a charging party
can request relief that is not authorized by the NLRA, and
then seek compensation as an "aggrieved party" merely
because he/she was denied some recovery the law did not
allow in the first place. Common sense dictates that a party
seeking relief under the NLRA must be denied something
that is authorized by an applicable law befor e such person
can be considered "aggrieved" under the Act, and Oil,
Chemical & Atomic Workers is not to the contrary.

There, two unions attempted to discover the ingredients
in certain products manufactured by Bor den Chemical
Company and Colgate Palmolive that the unions
maintained were harmful to the health and safety of
employees. The companies refused to disclose that
information, and the unions filed an unfair labor practice
charge with the NLRB in two separate pr oceedings. The two
administrative law judges hearing the charges agreed that
both Colgate and Borden had engaged in unfair labor
practices in refusing to divulge the requested information.
As a result, both companies were or dered to furnish a
complete list of raw materials and chemicals stor ed,
handled, or processed at the plants in question. However,
the orders specifically excepted any infor mation that was
propriety or a trade secret. The ALJs or dered the unions
and companies to enter into good faith bargaining to resolve
the disclosure of any materials that the companies claimed
were excluded from disclosure, and the unions appealed
the decision the to NLRB.

The NLRB sustained the orders of disclosur e and agreed
that the requested information related to the health and
safety of employees and therefore r elated to the terms and
_________________________________________________________________

20. A "charging party" is the person bringing an unfair labor practice
charge before the Board. Oil, Chemical & Atomic Workers Local Union No.
6-418, AFL-CIO, 694 F.2d at 1295 n.10. The person or entity alleged to
have committed the unfair labor practice is the"charged party." Id.
Obviously, Quick is the charging party her e and the Union is the
charged party.

                               30
conditions of employment. Id. at 1293. The Board therefore
agreed that the union was entitled to all of the requested
information, but declined to order the r elease of proprietary
information or trade secrets because of the need to balance
the union's need for such information against the
"legitimate and substantial confidentiality interests of the
employer." Id. (quoting Detr oit Edison Company v. NLRB,
440 U.S. 301 (1979). However, the Boar d declined to
undertake that balancing test itself, and or dered the parties
to resolve it through bargaining. Both companies and the
unions filed petitions of review with the Court of Appeals
for the D.C. Circuit. The companies moved to dismiss the
unions' petitions arguing that the unions lacked standing
under S 10(f). The companies insisted that the unions were
not aggrieved because they had obtained virtually all the
relief they sought.21 The companies reasoned that the
Board's decision afforded the unions disclosure of nearly
everything they sought. The court of appeals disagr eed, and
held that the unions were aggrieved within the meaning of
S 10(f) because the Board's order pr ecluded them from
getting some information relating to the working conditions
of union members even though the unions had won the
right to get the vast majority of the information they
sought. It was in that context that the court held that the
charging party is "aggrieved [as long as it] gets less than [it]
requested. . . " Id. at 1294. However, the law clearly entitled
those unions to the relief they were seeking, and the issue
of their standing under S 10(f) turned on whether the
Board's order actually gave them all they were entitled to
under the law.

Under the reasoning of Oil Chemical & Atomic Workers,
Quick's status as an "aggrieved" party under the NLRB's
order turns on whether the NLRB has the authority to
award attorney's fees to a charging party who was forced to
defend himself in an unlawful lawsuit filed by a union, but
who incurred neither expense nor liability in defending
against the suit. That is an entirely dif ferent question than
the one posed by the inquiry into the unions' status in Oil
Chemical & Atomic Workers. If the Boar d has the power to
_________________________________________________________________

21. Both sides agreed that 99.5% of the companies' ingredients and
materials were not protected under the Board's order.

                               31
award attorney's fees here, Quick is arguably "aggrieved"
under S 10(f); if it does not, he clearly is not "aggrieved" and
therefore lacks standing.22

It is readily apparent that S 10(c) is the only provision of
the NLRA which could possibly support Quick's r equest for
an award of attorney's fees here. It provides in relevant part
as follows:

       If upon the preponderance of the testimony taken the
       NLRB shall be of the opinion that any person named in
       the complaint has engaged in or is engaging in any
       such unfair labor practice, then the NLRB shall state
       its findings of fact and shall issue and cause to be
       served on such person an order requiring such person
       to cease and desist from such unfair labor practice,
       and to take such affirmative action including
       reinstatement of employees with or without back pay,
       as will effectuate the policies of [the Act].

29 U.S.C. S 160(c)(emphasis added). Section 10(c) "vest[s] in
the NLRB the primary responsibility and br oad discretion to
devise remedies that effectuate the policies of the Act,
subject only to limited judicial review." Sure-Tan, Inc. v.
_________________________________________________________________

22. Quick's petition for review is not aimed at recovering attorney's fees
and costs for representation in the NLRB proceedings. In fact, Quick
could not request attorney's fees for r epresentation in the NLRB
proceedings because the General Counsel pr osecutes the case in NLRB
proceedings,

       the charging party's participation in the litigation is strictly
       voluntary. The union, employee, or employer filing a charge with
the
       Board need not play any role in the pr oceedings beyond serving the
       respondent with a copy of the charge. Although the charging party
       may, if the General Counsel issues a complaint, participate in the
       hearing, nothing in the Act or in the Board's r egulations requires
it
       to do so. If the General Counsel calls the char ging party as a
       witness, . . . then the General Counsel must pay the witness a fee
       for his time. In short, a charging party need not incur any
litigation
       expense. Of course, the charging party may (and often does)
       intervene in the proceedings before the Board, but it does so as a
       volunteer, not a party haled into litigation willy-nilly.

Unbelievable, Inc. v. NLRB, 118 F.3d 795, 803 (D.C. Cir. 1997)(citations
omitted).

                               32
NLRB, 467 U.S. 883, 898-99 (1984). Judicial r eview of the
NLRB's remedial orders is limited "[b]ecause the relation of
remedy to policy is peculiarly a matter for administrative
competence." Phelps Dodge Corp. v. NLRB, 313 U.S. 177,
194 (1941). Therefore, "courts must not enter the allowable
area of the Board's discretion and must guard against the
danger of sliding unconsciously from the narr ow confines of
law into the more spacious domain of policy." Id.

In devising remedies to undue the effects of unfair labor
practices, the NLRB "draws on a fund of knowledge and
expertise all its own," NLRB v. Gissell Packing Co., 395 U.S.
575, 613 n.32 (1969), and on its "enlightenment gained by
experience." Fibre Paper Products Corp. v. NLRB, 379 U.S.
203, 216 (1964)(citation omitted). Consequently, courts of
appeals "should not substitute their judgment for that of
the NLRB in determining how best to undue the effects of
unfair labor practices." Sure-T an, Inc. v. NLRB, 467 U.S. at
899. The NLRB's choice of a remedy must be given "special
respect by reviewing courts," NLRB v. Gissell Packing Co.,
395 U.S. at 613 n.32, and must not be disturbed"unless
it can be shown that the order is a patent attempt to
achieve ends other than those which can fairly be said to
effectuate the policies of the Act." Fibre Paper Products
Corp. v. NLRB, 379 U.S. at 216 (citation omitted).

It is not clear to us whether Quick is claiming that the
Board abused its discretion in denying his request for
attorney's fees or whether he is arguing that the NLRA
requires that the Board order an award of attorney's fees.
However, we do not find any support for the latter position
in the text of the Act, or in case law interpr eting it. To the
extent that Quick is arguing that the NLRB abused its
discretion by not awarding him attor ney's fees, we disagree.
In fact, we believe that the NLRB's remedial or der here was
eminently reasonable.

The NLRA "confers rights only on employees," Lechmere,
Inc. v. NLRB, 502 U.S. 527, 532 (1992), and its purpose is
the "protection of employees and the r edress of their
grievances . . . after the employees have been made whole."
Republic Steel Corp. v. NLRB, 311 U.S. 7, 11 (1940).
Accordingly, it has long been recognized that the NLRB's
"power to command affirmative action is r emedial, not

                               33
punitive." Id. at 12. However, the NLRB's remedial power
under S 10 "is merely incidental to the primary purpose of
Congress to stop and prevent unfair labor practices."
Shepard v. NLRB, 459 U.S. 344, 352 (1983)(citation
omitted). The Supreme Court reminds us"[t]he NLRB is not
a court; it is not even a labor court; it is an administrative
agency charged by Congress with the enfor cement and
administration of the federal labor laws." Id. at 351.
Requests for "complete relief " that might find a "receptive
ear in a court of general jurisdiction" will often fall on deaf
ears before the NLRB, because there ar e "wide differences
between administrative agencies and courts." 23 Id. There is
"nothing in the language or structure of the Act that
requires the NLRB to reflexively or der that which a
complaining party may regard as `complete relief ' for every
unfair labor practice . . ." Id. at 352 (citation omitted).

Here, the Board found that the Union violated S 8(b)(1)(A).
It then ordered the Union to "r eimburse [Quick] only for the
personal expenses he actually incurred in defending against
the lawsuit filed by the [Union]," pursuant to the discretion
vested in it under S 10(c). Board's Decision and Order, at 1
n.2. The Board's order was the kind of r eimbursement
order "typically used to `make whole' employees for
violations of the Act." Teamsters Local 36, 249 N.L.R.B. 386
n.2, affirmed sub nom., Shepar d v. NLRB, 459 U.S. 344
(1983). Quick has clearly been made whole.

Moreover, the remedial order here is consistent with prior
NLRB practice. In a recent case involving the Foundation's
attempt to recover attorney's fees under circumstances
analogous to the case at bar, the Boar d stated:

       We note that it is not the individual Char ging Parties
       who seek reimbursement for such expenses, since it is
       undisputed that they incurred none. Rather it is the
       Charging Parties' attorney, employed by the National
       Right to Work Legal Defense and Education
       Foundation, who seeks reimbursement for expenses
       and legal services which were provided under a "no fee"
       arrangement with the Charging Parties. The
_________________________________________________________________

23. See e.g., Federal Communications Commission v. Pottsville
Broadcasting Co., 309 U.S. 134, 141-44 (1940).

                                34
       Foundation contends that "[j]ust as in the context of
       litigation under 42 U.S.C. S 1988, the identity of the
       attorney or the fact that the litigant did not personally
       incur legal expenses - because those expenses wer e
       paid by a charitable organization - cannot be
       determinative" of its entitlement to an award of
       attorney's fees.

        We disagree. The National Labor Relations Act, which
       is essentially remedial, authorizes the NLRB to provide
       relief for actual losses of parties to our pr oceedings or
       those found to be victims of unfair labor practices. It is
       not aimed at compensating attorneys. By contrast, the
       attorney fee provision in 42 U.S.C. S 1988, specifically
       authorizes Federal courts to award attor ney's fees to
       prevailing parties in certain civil rights actions brought
       in Federal court. Although 42 U.S.C. S 1988 has been
       construed, consistent with congressional intent to
       encourage the availability of competent counsel for
       plaintiffs in private civil rights suits, to allow entities
       like the Foundation to recover attorney fees in such
       suits regardless whether the plaintif fs themselves
       incurred those fees (see Blanchard v. Bergeron, 489
U.S. 87 (1989)), it does not apply to proceedings under
       the NLRA. Accordingly, the judge did not err in failing
       to provide for such recovery.

United Food and Commercial Workers Locals 951, 7 and
1036 (Meijer, Inc.), 329 NLRB No. 69, 1999 WL 818607 at
*14-15 (NLRB Sept. 30, 1999). The NLRB relied upon
United Food and Commercial Workers in denying Quick's
request for attorney's fees.

Nonetheless, Quick contends that by denying his r equest
for attorney's fees for volunteered legal services the NLRB
somehow ignored the Court's decision in Bill Johnson's
Restaurants. There, the Court held that where the NLRB
finds that an employer has an illegal objective infiling a
lawsuit against employees, the NLRB, as a remedial
measure, "may order the employer to reimburse the
employees whom [the employer] had wrongfully sued for
their attorney's fees and other expenses . . .[and] may also
order any other proper relief that would effectuate the
policies of the Act." Id. at 747 (emphasis added). Although

                               35
Bill Johnson's Restaurant involved an employer's suit
against its employees, the underlying principles ar e equally
applicable when a union files an unlawful lawsuit against
an employee.

Nevertheless, Quick's reliance on Bill Johnson's
Restaurant, is completely misplaced. In fact, the Court's
brief mention of available remedies ther e fully supports the
Board's decision to deny Quick's request for attorney's fees
here. The Court used the permissive "may," not the
mandatory "shall," and thereby indicated that the Board
has the discretion to award attorney's fees in an
appropriate case. Since no attorney's fees were incurred
here, this is not an appropriate case. Mor eover, in Bill
Johnson's Restaurant the Court said that the Board may
"reimburse" such fees. "Reimburse" means "to pay back to
someone." WEBSTER'S NINTH NEW COLLEGIATE DICTIONARY 993
(1990). Quick's argument requires us to ignore that
wording or redefine "reimburse."24 We are neitherwilling,
nor able to do that.

The NLRA, unlike federal statutes expressly authorizing
an award of attorney's fees,25 does not contain a provision
for the award of attorney's fees to pr evailing parties. In
Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S.
240, 262 (1975), the Court ruled that "the cir cumstances
under which attorney's fees are to be awarded and the
range of discretion of the courts in making those awards
are matters for Congress to determine." Section S 10(c) of
the Act does not expressly provide for the payment of
attorney's fees. We need not now decide whether any
_________________________________________________________________

24. " `When I use a word,' Humpty Dumpty said, in a rather scornful
tone, `it means just what I choose it to mean-- neither more nor less.'

`The question is,' said Alice, `whether you can make words mean so
many different things.'

`The question is,' said Humpty Dumpty, `which is to be master --
that's all.' "

LEWIS CARROLL, ALICE'S ADVENTURES IN WONDERLAND (1865).

25. See, e. g., the Civil Rights Attorneys' Fees Awards Act of 1976,42
U.S.C. S 1988(b), and the Americans with Disabilities Act, 42 U.S.C.
S 12205.

                               36
circumstances could ever exist that would justify an award
of attorney's fees under S 10. However , absent "clear
support" for an award of attorney's fees, either in the
language or the legislative history of the statute, we cannot
infer congressional intent to override the historic
presumption against an award of attor ney's fees in the
circumstances here. Summit Valley Industries, Inc. v.
Carpenters, 456 U.S. 717, 726 (1982).

Quick relies on two cases in which the Foundation was
awarded counsel fees for representing employees in actions
against their unions even though the Foundation
represented the employees free of charge. However, those
cases involved public sector employees' lawsuits alleging
constitutional violations against public sector unions and
were, therefore, actions under 42 U.S.C. S 1983.26 The
attorney's fee awards in those cases wer e therefore
pursuant to fee-shifting provisions of S 1988, under which
attorney's fees can be awarded even though the prevailing
plaintiffs are represented fr ee of charge by nonprofit legal
aid organizations. Blum v. Stenson, 465 U.S. 886 (1984).
Accordingly, S 10(c) of the Act was not implicated in either
case.

For all of the above reasons, we find that Quick does not
have standing to request attorney's fees from the Board
under the NLRA, and that the requested awar d of fees is
beyond the statutory powers of the NLRB under the
circumstances here.

V. CONCLUSION

For all of the foregoing reasons, we will deny the petition
for review and grant the petition for enfor cement.
_________________________________________________________________

26. See, Johnson v. Lafayette Fire Fighters' Association, 857 F. Supp.
1292 (N. D. Ind. 1994), aff 'd, 51F.3d 726 (7th Cir. 1995), and Tierney
v. City of Toledo, 132 LRRM (BNA) 2829, 1989 WL 1615453 (N. D. Ohio,
August 28, 1989).

                               37
A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               38